Motion for stay granted on condition that the petitioner procures the record and petitioner’s points to be served and filed on or before January 28, 1960, with notice of argument for the February 1960 Term of this court. Respondents’ points are to be served and filed on or before February 11, 1960. Upon the filing of the notice of argument and note of issue, the Clerk is directed to add this proceeding to the foot of the Enumerated Calendar for February 19, 1960. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.